Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 1/12/2021 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2021.
New Matter-Drawings
The drawings are objected to under 37 CFR 1.83(a) because they contain new matter.  New Figure 4 introduces new matter where it shows labels placed at different positions along the backbone of the double helix probe.  There is no basis for this distribution of labels in the specification or  the originally filed drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	In claim 6, the language “a nucleotide sequence of the oligonucleotide probe being show in in SEQ ID NO:  1” is indefinite because it is not clear if this language is meant to be open or closed, and further if this language is meant to require or encompass SEQ ID NO:  1 in its entirety.  
 	Amending the claim to recite “an oligonucleotide probe consisting of SEQ ID NO:  1 with a cyanine dye fluorescein CY3 ligated to the 5’ end of the probe” would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (J. Microbiol. Biotechnol. (2018), 28(11), 1823–1833).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because neither the certified copy nor a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
 	Hu et al. teach the claimed methods, see methods therein, particularly CLZ probe which is identical to instant SEQ ID NO: 1.  
 	Applicant states a certified foreign priority application copy of this application was submitted, but no certified copy of the application nor a translation is in the file.  The rejection is therefore maintained.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	Claim 6 recites using an oligonucleotide probe, “a nucleotide sequence of the probe being show in SEQ ID NO:  1” and this language is reasonably construed to encompass oligonucleotide probes that comprise any sequence that is “a nucleotide sequence” within SEQ ID NO:  1 as any fragment of SEQ ID NO: 1 is “shown in” SEQ ID NO:  1.  	 Claim 6 further recites adding the probe to a fermentation pit mud sample, and based on fluorescence from the hybridized probe, calculating the content of Clostridium in the sample. 
	Claims 4-6 require calculating the quantity of Clostridium based on the hybridization of the probe.  This rejection is the claim requirement that SEQ ID NO:  1 would be an indicator of the quantity of Clostridium in a fermentation pit mud sample. 

	Additionally, Churchill et al. (WO 2019/222222) teaches a “universal bacterial target” in Table 1, p. 26.  This universal target EU GP comprises the complement of SEQ ID NO:  1 in its entirety.  Churchill et al. teaches that the universal probe is adapted to target substantially all microbial 16S rRNA sequences of eubacteria or similar microbes (p. 35) and enables detection of any organisms not detected by any of the other more specific probes (p. 37).   
 	Furthermore, sequence search results find that many bacterial species expected to be in pit mud comprise instant SEQ ID NO:  1.  For example the Pseudomonas extremaustralis strain CT14-3 16S rRNA gene comprises SEQ ID NO 1.  See GenBank AJ583501, nucleotides 1476-1501 which are the complement of SEQ ID NO:  1.  The 16S Pseudomonas veronii rRNA gene 16S rRNA gene comprises SEQ ID NO 1.  See GenBank AY179328, nucleotides 1462-1487 which are the complement of SEQ ID NO:  1.  Liu et al. teach that these are among the most dominant species within pit muds (Figure 4).  
	Additionally WO2017/207372 teaches in SEQ ID NO:  1 the 16S rRNA gene sequence from Bacillus subtilis, which also comprises SEQ ID NO:  1, see nucleotides 1486-1511.  

The specification further teaches that SEQ ID NO:  1 hybridized to bacteria in samples of pit mud.  The specification teaches conducting in situ using SEQ ID NO:  1 and SEQ ID NO:  3 (identified in the specification as EUB338, and known in the prior art as a universal bacterial probe).  The specification teaches that SEQ ID NO:  1 (CLZ) detected fewer cells than the EUB338 probe, but there is no evidence in the specification that in the mixed pit mud samples that probe SEQ ID NO:  1 hybridized only to Clostridium.  Based on the evidence discussed previously, that known abundant species in pit mud also have the sequence SEQ ID NO:  1 in their genomes, it is highly likely that SEQ ID NO:  1 would hybridize to other bacteria in pit mud samples.  Therefore, it is highly unpredictable to extrapolate the amount of Clostridium in mixed samples based solely on the hybridization pattern of SEQ ID NO:  1 since this probe sequence would reasonable be expected to hybridize to other bacteria that are abundant in pit mud samples and other biological samples.  
Clostridium content in a mixed biological sample.  Since the probe would be expected to hybridize to many different species of bacteria that may be present in biological samples (i.e. the probe hybridizes to an art recognized universal bacterial sequence), there is no way to reliably extrapolate specific Clostiridium signal based on the teachings in the specification and the prior art.  Therefore it is concluded that it would require undue experimentation to practice the claimed invention to determine Clostirdium content, and particularly to calculate Clostirdium content,  in a sample as currently claimed. 
Applicant argues (argument 1, p. 22) that even if some other bacterial species are known to have the instant SEQ ID NO:  1, other factors could affect the hybridization results.  Applicant points out in argument 2 that the claims have been narrowed to fermentation pit mud samples.  Applicant asserts in argument 3 that it is probable that under the required conditions only Clostridium can hybridize with the probe shown in SEQ ID NO:  1.  The references cited, particularly Ding et al. clearly suggest that SEQ ID NO:  1 would have the ability to bind many bacterial species in pit mud samples.  Significantly the universal bacterial primer taught by Ding et al. has large common region with SEQ ID NO:  1.  The attorney argument provides no further evidence to support the specificity of SEQ ID NO:  1 to Clostridium.  Attorney argument cannot replace timely filed evidence on the record.  
Applicant argues that the CLZ probe of Hu et al. has been validated for specificity and accuracy based on spiking test and has been demonstrated to be suitable for quantative Clostridium in the fermentation pit mud based on qPCR and PCR-DGGE analysis.  The reference does not provide evidence that the CLZ probe is only hybridizing to Clostridium in pit mud samples where many bacterial species are expected to be present.   Furthermore publications cannot replace evidence on the record. 
Applicant argues that the word “hardly” used in the specification is probably derived from an inappropriate translation.  Applicant states from figure 2 of the original drawings it can be observed that there is no fluorescence in the Bacillus and Lactobacillus samples.  While there is no observable fluorescence in Figure 2, it is not evident if that is because low level of fluorescence (hardly any) was not visualized in the drawing or if that is because there was none.  
The remarks further state that “the probe used to detect Bacillus subtilis is different from the probe claimed herein for detecting Clostridium” and asserts that this indicates the probe claimed herein cannot hybridize to Bacillus subtilis.  However, this statement is without any context to explain where the probe being referred to is used, and the fact that a different probe hybridizes to Bacillus is not evidence that SEQ ID NO:  1 would fail to do so.  
The rejection is maintained.


Pertinent Prior Art
Ding et al. teach an in situ hybridization method for detecting bacteria in pit mud samples that includes many of the conditions recited in  claims 6-10.   Ding et al.  teach using a universal eubacterial probe in the hybridization, but Ding et al. does not teach or suggest calculating the content of Clostirdium  after observing the slides.  The prior art does not suggest Clostirdium  in a fermentation pit mud sample or any other biological sample using the in situ hybridization technique taught by Ding et al.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634